 



EXHIBIT 10.6
EMPLOYMENT AGREEMENT
     AGREEMENT, dated as of the 28th day of October, 2005, by and among
Argo-Tech Corporation, a Delaware corporation (the “Company”), and Michael S.
Lipscomb (the “Executive”).
     WHEREAS, the Company desires to employ the Executive and the Executive is
willing to accept employment with the Company, all on the terms and conditions
set forth below;
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:
     1. Employment Period. Subject to the terms and conditions of this
Agreement, including Section 3, the Company hereby agrees to employ the
Executive, and the Executive hereby accepts employment with the Company, for the
period commencing on the date hereof (the “Effective Date”) and ending as
provided in the next sentence (such period, the “Employment Period”). The
Employment Period shall end on the third anniversary of the date hereof;
provided, that the Employment Period shall automatically be renewed for
successive one-year periods, unless the Company or Executive gives the other
party written notice of the election not to renew the Employment Period at least
90 days prior to the expiration of the Employment Period; provided, however, the
Employment Period shall be subject to early termination as provided in Section 3
hereof.
     2. Terms of Employment.
     (a) Position and Duties. During the Employment Period, the Executive shall
serve as Chief Executive Officer of the Company with the appropriate authority,
duties and responsibilities as are customarily attendant to such position at
other similarly situated companies with significant private equity ownership,
subject, in all instances, to the general supervisory power of the Company’s
board of directors (the “Board”) under applicable corporate law. During the
Employment Period, the Executive shall serve as a member of the management
committee of V.G.A.T. Investors, LLC (“Parent”) and the Board. Upon the
termination or expiration of the Employment Period, Executive shall resign as a
member of the management committee, board of directors or any equivalent body of
Parent and its subsidiaries, as the case may be and such obligation to resign
shall survive the termination of this Agreement.
          (i) During the Employment Period, Executive shall report solely and
directly to the Board and excluding any periods of vacation and sick leave to
which the Executive is entitled, Executive agrees to devote substantially all of
his business time and attention to the business and affairs of the Company and
to use the Executive’s reasonable best efforts to perform faithfully and
efficiently the duties and responsibilities assigned to Executive hereunder;
provided that Executive shall be entitled to serve on the board of directors of
Argo-Tracker Corporation to the extent that the management committee of Parent
determines in its reasonable discretion that such service does not materially
detract from the Executive’s performance of his duties hereunder.

1



--------------------------------------------------------------------------------



 



          (ii) The Executive represents and warrants to the Company (A) that he
is able to enter into this Agreement, that his ability to enter into this
Agreement and to fully perform his duties of employment are not limited to or
restricted by any agreements, understandings instruments, orders, judgments or
decrees to which Executive is a party or by which he is bound, (B) Executive is
not a party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person, and (C) upon the execution and
delivery of this Agreement by the Employer, this Agreement shall be the valid
and binding obligation of Executive, enforceable in accordance with its terms.
For the purposes of this Agreement, the term “person” means any natural person,
corporation, partnership, limited liability partnership, limited liability
company, or any other entity of any nature.
     (b) Compensation.
          (i) Annual Base Salary. The Executive shall receive an annual base
salary (as in effect from time to time, the “Annual Base Salary”) of $543,828,
which Annual Base Salary shall be payable in regular installments in accordance
with the Company’s general payroll practices. The Annual Base Salary will be
subject to periodical review in accordance with Company policy, and the
Executive’s Base Salary shall be increased annually by no less than a percentage
equal to the percentage increase, if any, in the Consumer Price Index in the
prior twelve month period.
          (ii) Annual Bonus. During the Employment Period, the Executive shall
participate in such bonus arrangements as may be approved by the Compensation
Committee of the Board (the “Compensation Committee”) based on performance
criteria relating to the Company’s and the Executive’s performance to be
determined by the Board on an annual basis (the aggregate of all payments made
under such bonus arrangements being herein referred to as the “Annual Bonus”).
          (iii) Employee Benefit Plans. During the Employment Period, except as
otherwise expressly provided herein, the Executive shall be entitled to
participate in all compensation, incentive, employee benefit, welfare and other
plans, practices, policies and programs and fringe benefits (collectively,
“Employee Benefit Plans”) that are provided or made available by the Company
generally to senior executive officers of the Company.
          (iv) Vacation. During the Employment Period, Executive shall be
entitled to four (4) weeks of paid vacation during each calendar year,
pro-rated, in the case of any partial year, for the actual number of days the
Executive was employed by the Company during such calendar year.
          (v) Gross Up Payment. Anything in this Agreement to the contrary
notwithstanding, in the event that it shall be determined (as hereafter
provided) that any payment by the Company to or for the benefit of the Executive
made as a result of the termination by the Company without Cause of Executive’s
employment with the Company and its Subsidiaries, whether paid pursuant to the
terms of this Agreement or otherwise (a “Payment”), would, in connection with
the change of control of the Company occurring as a result of the merger (the
“Merger”) of Vaughn Merger Sub, Inc., with and into AT Holdings Corporation
which was consummated on the date hereof (and not in connection with any

2



--------------------------------------------------------------------------------



 



subsequent change of control of the Company that occurs at any time following
the consummation of the Merger), be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code, or any interest or penalties with
respect to such excise tax (such excise tax, together with any such interest and
penalties are hereafter collectively referred to as the “Excise Tax”), then the
Executive shall be entitled to receive an additional payment or payments
(collectively, a “Gross-Up Payment”). The Gross-Up Payment shall be in an amount
such that, after payment by the Executive of all taxes (including any interest
or penalties imposed with respect to such taxes), including any Excise Tax
imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payment, such amount
to be used to satisfy such Excise Tax. The Company and the Executive each shall
cooperate with the other in connection with the determination of the amount of
any Gross-Up Payment provided for herein. Such cooperation shall include without
limitation providing the other party access to and copies of any books, records
and documents in the possession of the Company or the Executive, as the case may
be, that are reasonably requested by the other party.
     3. Termination of Employment.
     (a) Death, Disability or Non-renewal. The Executive’s employment shall
terminate automatically upon the Executive’s death during the Employment Period
or upon non-renewal of the Employment Period by the Company or Executive as
provided in Section 1 above. If the Company determines in good faith that the
Disability of the Executive has occurred during the Employment Period (pursuant
to the definition of “Disability” set forth below), it may give to the Executive
written notice in accordance with Section 7(c) of this Agreement of its
intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the receipt
of such notice by the Executive (the “Disability Effective Date”). For purposes
of this Agreement, “Disability” shall mean a determination by the Board in its
good faith judgment with input from appropriate medical personnel that Executive
is unable to substantially perform his job responsibilities as a result of
chronic illness, physical, mental or any other disability for a period of
180 days or more in any 365 consecutive day period. The Executive shall
co-operate and make himself available for any medical examination reasonably
required by the Company with respect to any determination of the Disability of
the Executive.
     (b) With or Without Cause. The Company may terminate the Executive’s
employment during the Employment Period with or without Cause. Any election by
the Company to not renew the Employment Period pursuant to Section 1 will be
deemed to be a termination by the Company without Cause. For purposes of this
Agreement, “Cause” shall mean:
     (i) Executive is indicted or charged with, or pleads guilty or nolo
contendere to, (A) a felony or (B) a crime involving moral turpitude that is
either materially detrimental to the Company or that which brings the Company
into public disgrace or disrepute;
     (ii) in carrying out his duties hereunder, the Executive engages in conduct
that constitutes gross neglect or willful misconduct;

3



--------------------------------------------------------------------------------



 



          (iii) the Executive engages in willful misconduct resulting in or
intended to result in direct personal gain to Executive at the Company’s expense
or that brings the Company into public disgrace or disrepute, or the Executive
has made, or is aware of, any material and knowing misrepresentation to Parent
or any of its subsidiaries in any Transaction Document (as defined in that
certain Agreement and Plan of Merger, dated the date hereof, by and among
Parent, the Company, AT Holdings Corporation, Greatbanc Trust Company, Vaughn
Merger Sub, Inc. and Paul R. Keen, as Stockholders’ Representative);
          (iv) the Executive breaches any material provision of this Agreement
(including Section 5 hereof) or breaches in any material respect any Company
policy governing employee conduct in the workplace, including without
limitation, policies relating to the use of illicit drugs, alcohol abuse and
sexual harassment, and such breach has not been cured prior to 30 days following
notice from the Company;
          (v) the Executive’s repeated refusal to perform duties or
responsibilities as reasonably directed by the Board in writing; or
          (vi) the Executive’s material breach of a fiduciary obligation to the
Company or a material breach of any confidentiality or non-competition
obligations.
     (c) Good Reason. The Executive’s employment may be terminated by the
Executive with or without Good Reason. Any election by Executive to not renew
the Employment Period pursuant to Section 1 will be deemed to be a termination
by the Executive without Good Reason. For purposes of this Agreement, “Good
Reason” shall mean a termination by Executive of his employment on thirty
(30) days’ written notice given by him to the Company following the occurrence
of any of the following events, which notice shall be given within 10 days
following Executive becoming aware of such occurrence, without his express prior
written consent, unless all grounds for termination shall have been fully cured
prior to thirty (30) days after he gives notice to the Company requesting cure:
          (i) any failure of the Company to continue Executive as Chief
Executive Officer of the Company;
          (ii) any material diminution in Executive’s responsibilities or
authorities under this Agreement or the assignment to Executive of duties that
are materially inconsistent with, or materially impair his ability to perform,
the duties then assigned to him; or any change in the reporting structure so
that Executive is required to report to any person other than the Board;
          (iii) any material breach by the Company of any of its obligations
under this Agreement which has not been cured prior to 30 days following notice
from Executive of such breach; or
          (iv) any failure of the Company to obtain the assumption in writing of
its obligations under this Agreement by any successor to all or substantially
all of its business or assets within thirty (30) days after any reconstruction,
amalgamation, combination, merger, consolidation, sale, liquidation, dissolution
or similar transaction.

4



--------------------------------------------------------------------------------



 



     (d) Notice of Termination. Any termination by the Company or by the
Executive shall be communicated by Notice of Termination to the other party
hereto given in accordance with Section 7(c) of this Agreement. For purposes of
this Agreement, a “Notice of Termination” means a written notice which
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than thirty days after the
giving of such notice). The failure by the Executive or the Company to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.
     (e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company other than for Disability, the date of
receipt of the Notice of Termination or any later date specified therein within
30 days of such notice, (ii) if the Executive’s employment is terminated by
reason of death or Disability, the Date of Termination shall be the date of
death of the Executive or the Disability Effective Date, as the case may be,
(iii) if the Executive’s employment is terminated by the Executive, the Date of
Termination shall be thirty days after the giving of such notice by the
Executive; provided that following receipt of such notice, the Company may elect
to immediately terminate the Executive’s employment hereunder and such
termination will still be deemed to be a termination by Executive, however, the
Date of Termination shall be deemed to be date the Company terminates his
employment and (iv) if the Executive’s employment is terminated as a result of
non-renewal of the Employment Period by the Company or the Executive pursuant to
Section 1, the last day of the then current Employment Period.
     4. Obligations of the Company upon Termination.
     (a) Death or Disability. If, during the Employment Period the Executive’s
employment shall terminate on account of death or Disability the Company shall
pay to the Executive or his estate:
          (i) the Executive’s Annual Base Salary through the Date of Termination
within 30 days after the Date of Termination and, at the time it would otherwise
be due to be paid, any Annual Bonus for any fiscal year of the Company that has
ended prior to the year in which such termination occurs (“Prior Year’s Bonus”)
to the extent not theretofore paid; and
          (ii) an amount equal to the product of (x) the Annual Bonus that would
have been paid to the Executive for such fiscal year and (y) a fraction, the
numerator of which is the number of days in the fiscal year in which the Date of
Termination occurs through the Date of Termination and the denominator of which
is 365, to the extent not theretofore paid (such amount, the “Accrued Bonus”),
at such time as the Annual Bonus would have been paid in the ordinary course;

5



--------------------------------------------------------------------------------



 



          (iii) to the extent not theretofore paid or provided, the Company
shall timely pay or provide to the Executive or his estate or beneficiaries
(A) a cash lump sum amount equal to the product of (x) the Executive’s Annual
Base Salary and (y) a fraction, the numerator of which is the number of
Executive’s accrued but unused vacation days and the denominator of which is 365
(the “Accrued Vacation Amount”) and (B) any other amounts (including any
unreimbursed business expenses) or benefits required to be paid or provided or
which the Executive is eligible to receive under any plan, program, policy or
practice or contract or agreement of the Company and its affiliated companies
through the Date of Termination (the Accrued Vacation Amount and such other
amounts and benefits shall be hereinafter referred to as the “Other Benefits”);
and
     (b) By the Company for Cause; By the Executive Other than for Good Reason.
If the Executive’s employment is terminated for Cause or the Executive
terminates his employment without Good Reason during the Employment Period, this
Agreement shall terminate without further obligations to the Executive other
than the obligation to pay to the Executive, to the extent not previously paid,
(i) his Annual Base Salary through the Date of Termination, (ii) his Prior
Year’s Bonus and (iii) the Other Benefits.
     (c) By the Company Other than for Cause, Death or Disability; By the
Executive for Good Reason. If, during the Employment Period the Executive’s
employment is terminated by the Executive for Good Reason or by the Company
other than for Cause, other than on account of death or Disability:
          (i) subject to continued compliance by the executive of the covenants
set forth in Section 5 hereof, the Company shall pay to the Executive:
     (A) the Executive’s Annual Base Salary through the Date of Termination
within 30 days after the Date of Termination and any Prior Year’s Bonus to the
extent not theretofore paid; and
     (B) the amount equal to the sum of the Executive’s current Annual Base
Salary and Annual Bonus for the preceding fiscal year, payable over the one year
period following termination in regular equal installments in accordance with
the Company’s general payroll practices;
          (ii) the Company shall provide the Executive with the Other Benefits;
and
          (iii) the Company shall provide the Executive continued coverage under
the Company’s group health plans until the earlier of (x) the first anniversary
of the Date of Termination and (y) the date Executive becomes eligible for
comparable coverage under health plans of any successor employer (and, for the
avoidance of doubt, the termination date for COBRA purposes will be the first
anniversary of the Date of Termination).
     (d) Release. The severance payments and such benefits to be provided by the
Company pursuant to this Section 4 shall (i) be in lieu of any other payments by
the Company to Executive and (ii) be subject to Executive’s execution (other
than in the case of Executive’s death) of a release agreement in substantially
the form attached hereto as Exhibit A,

6



--------------------------------------------------------------------------------



 



     5. Noncompetition; Nonsolicitation; Etc. Executive acknowledges that in the
course of his employment with the Company he will become familiar with the
Company’s and its subsidiaries’ trade secrets and other confidential information
concerning the Company and such subsidiaries (collectively, the “Confidential
Information”) and that his services will be of special, unique and extraordinary
value to the Company and its subsidiaries. Therefore, Executive agrees and
acknowledges that:
     (a) Noncompetition. During the Non-Competition Period (as defined below),
Executive shall not, directly or indirectly, either for himself or for any other
individual, corporation, partnership, joint venture or other entity, participate
in any business (including, without limitation, any division, group or franchise
of a larger organization) anywhere in the Non Competition Area (defined below)
which engages or which proposes to engage in the promotion, development, sale,
distribution or production of (i) any aircraft engine fuel pumps, (ii)
commercial and military airframe products and services, (iii) aerial refueling
pumps, (iv) ground fueling components, (v) fuel management systems,
(vi) cryogenic pumps, or (vii) any products or product lines that compete with
any of the foregoing or other products or product lines of the Company at any
time during the Executive’s employment with the Company or at the time of
Executive’s termination of employment with the Company. For purposes of this
Agreement, the term “participate in” shall include, without limitation, having
any direct or indirect interest in any corporation, partnership, joint venture
or other entity, whether as a sole proprietor, owner, stockholder, partner,
joint venturer, creditor or otherwise, or rendering any direct or indirect
service or assistance to any individual, corporation, partnership, joint venture
and other business entity (whether as a director, officer, manager, supervisor,
employee, agent, consultant or otherwise). The obligations and covenants
contained in this Section 5(a) shall endure so long as Employee is employed by
the Company and for a period of two years thereafter. (the “Non-Competition
Period”) For the purposes of this Agreement, “Non Competition Area” means
anywhere in the world. Notwithstanding the above, Executive shall not be
prohibited from owning up to 3% of the outstanding stock of a corporation which
is publicly traded, so long as Executive has no active participation in the
business of such corporation.
     (b) Nonsolicitation. During the Non-Competition Period, Executive shall not
directly or indirectly (i) induce or attempt to induce any employee of the
Company or any of its subsidiaries to leave the employ of the Company or such
subsidiary, or in any way interfere with the relationship between the Company or
any subsidiary and any employee thereof, including inducing or attempting to
induce any union, employee or group of employees to interfere with the business
or operations of the Company or its subsidiaries, (ii) hire any person who was
an employee of the Company or any subsidiary unless at least twelve months has
elapsed since the termination of such employee’s employment with the Company or
any subsidiary, as the case may be, or (iii) induce or attempt to induce any
customer, supplier, distributor, franchisee, licensee or other business relation
of the Company or any subsidiary to cease doing business with the Company or
such subsidiary, or in any way interfere with the relationship between any such
customer, supplier, distributor, franchisee, licensee or business relation and
the Company or any subsidiary.
     (c) Confidentiality.

7



--------------------------------------------------------------------------------



 



          (i) The continued success of the Company and its subsidiaries and
other affiliates depends upon the use and protection of a large body of
confidential and proprietary information, including, without limitation,
confidential and proprietary information now existing or to be developed in the
future. “Confidential Information” will be defined to include all information of
any sort (whether merely remembered or embodied in a tangible or intangible form
or medium) that is (i) related to the Company’s or its subsidiaries’ or other
affiliates’ prior, current or potential business or operations and (ii) not
generally or publicly known. Confidential Information includes, without
limitation, the information, observations and data of the Company and its
subsidiaries and other affiliates including, without limitation, designs,
drawings, photographs and other works and reports (including, without
limitation, all Company Works); programs, software, source code, object code,
diagrams, flow charts, manuals, documentation and databases; know-how, data,
designs, specifications, improvements, inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice; all technology and trade secrets; information concerning
development, acquisition or investment opportunities in or reasonably related to
the Company’s or its subsidiaries’ or other affiliates’ business or industry of
which Executive is aware or becomes aware during the term of his/her employment,
the persons or entities that are current, former or prospective suppliers or
customers of any one or more of them during Executive’s employment with the
Company; development, transition and transformation plans, methodologies and
methods of doing business, strategic, marketing and expansion plans, including
plans regarding planned and potential sales, pricing and cost information,
financial and business plans, employee, customer and supplier lists and
telephone numbers, locations of sales representatives, new and existing programs
and services, prices and terms, customer service, integration processes,
requirements and costs of providing service, support and equipment; and all
similar and related information in whatever form or medium.
          (ii) Executive shall not disclose or use for his own account any of
such Confidential Information, except as reasonably necessary for the
performance of his duties under this Agreement, without the prior written
consent of the Board, unless and to the extent that any Confidential Information
(i) becomes generally known to and available for use by the public other than as
a result of Executive’s breach or actions in violation of this Agreement or
other improper acts or omissions to act or otherwise (ii) is required to be
disclosed pursuant to any applicable law or court order, provided, however that,
Executive must give Company prompt written notice of any such legal requirement,
disclose no more information than is so required and seek confidential treatment
where available, and cooperate fully with all efforts by the Company to obtain a
protective order or similar confidentiality treatment for such information. Upon
the termination of Executive’s employment hereunder, or at any other time the
Company may request in writing, Executive agrees to deliver to the Company all
memoranda, notes, plans, records, reports, notebooks (and similar repositories
of or containing Confidential Information) and other documents (and all copies,
summaries and extracts thereof, in whatever form or medium) relating to the
business or operations of the Company or its subsidiaries or other affiliates or
that otherwise constitute Confidential Information, and at any time thereafter,
if any such materials are brought to Executive’s attention or Executive
discovers them in his possession or control, Executive shall deliver such
materials to the Company immediately upon such notice or discovery

8



--------------------------------------------------------------------------------



 



     (d) Inventions and Patents. If Executive creates, invents, designs,
develops, contributes to or improves any works of authorship, inventions,
whether patentable or unpatentable and whether or not reduced to practice,
know-how, data, processes, methods, programs, systems, materials, documents or
other work product or other intellectual property, either alone or in
conjunction with third parties, at any time during Executive’s employment by or
engagement with the Company (“Works”), to the extent that such Works were
created, invented, designed, developed, contributed to, or improved with the use
of any Company resources and/or within the scope of such employment or
engagement and/or relate to the business or operations, or actual or
demonstrably anticipated research or development, of the Company or its
subsidiaries or other affiliates (collectively, the “Company Works”), Executive
shall promptly and fully disclose such Company Works to the Company. Any
copyrightable work falling within the definition of Company Works shall be
deemed a “work made for hire” as such term is defined in 17 U.S.C. § 101.
Executive hereby (i) irrevocably assigns, transfers and conveys, to the extent
permitted by applicable law, all right, title and interest in and to the Company
Works on a worldwide basis (including, without limitation, rights under patent,
copyright, trademark, trade secret, unfair competition and related laws) to the
Company or such other entity as the Company shall designate, to the extent
ownership of any such rights does not automatically vest in the Company under
applicable law and (ii) waives any moral rights therein to the fullest extent
permitted under applicable law. Executive agrees that he will not use any
Company Works for his personal benefit, the benefit of a competitor, or for the
benefit of any other person or entity other than the Company. Executive agrees
to execute any further documents and take any further actions requested by the
Company to assist it in validating, effectuating, maintaining, protecting,
enforcing, perfecting, recording, patenting or registering any of its rights
hereunder.
     (e) Enforcement. The parties to this Agreement hereby agree and stipulate
that (i) the restrictions contained in this Agreement are reasonable and
necessary in order to protect the Company’s and its subsidiaries’ legitimate
business interests and (ii) in the event of any breach or violation of this
Agreement or of any provision hereof by Executive, the Company and its
subsidiaries will have no adequate remedy at law and will suffer irreparable
loss and damage thereby. The parties hereby further agree and stipulate that in
the event of any such breach or violation, either threatened or actual, the
Company’s and its subsidiaries’ rights shall include, in addition to any and all
other rights available to the Company and its subsidiaries at law or in equity,
the right to seek and obtain any and all injunctive relief or restraining orders
available to it in courts of proper jurisdiction, so as to prohibit, bar, and
restrain any and all such breaches or violations by Executive. The prevailing
party to any legal action, arbitration or other proceeding commenced in
connection with enforcing any provision of this Section 5, including without
limitation, obtaining the injunctive relief provided by this Section 5 shall be
entitled to recover all court costs, reasonable attorneys’ fees, and related
expenses incurred by such party. Executive further agrees that no bond need be
filed in connection with any request by the Company and its subsidiaries for a
temporary restraining order or for temporary or preliminary injunctive relief.
     (f) Additional Acknowledgments. Executive acknowledges that the provisions
of this Section 5 are in consideration of: (i) employment with the Company,
(ii) the issuance of certain limited liability company interests of V.G.A.T.
Investors, LLC to the Executive and (iii) additional good and valuable
consideration as set forth in this Agreement. In

9



--------------------------------------------------------------------------------



 



addition, Executive acknowledges (i) that the business of the Company and its
subsidiaries is international in scope and without geographical limitation and
(ii) notwithstanding the state of incorporation or principal office of the
Company or any of its subsidiaries, or any of their respective executives or
employees (including the Executive), it is expected that the Company will have
business activities and have valuable business relationships within its industry
throughout the world. Executive acknowledges that he has carefully read this
Agreement and has given careful consideration to the restraints imposed upon
Executive by this Agreement, and is in full accord as to their necessity for the
reasonable and proper protection of confidential and proprietary information of
the Company and its subsidiaries now existing or to be developed in the future.
Executive expressly acknowledges and agrees that each and every restraint
imposed by this Agreement is reasonable with respect to subject matter, time
period and geographical area.
     6. Successors.
     (a) This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.
     (b) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
     7. Miscellaneous.
     (a) This Agreement and any dispute, disagreement, or issue of construction
or interpretation arising hereunder whether relating to its execution, its
validity, the obligations provided therein or performance shall be governed or
interpreted according to the internal laws of the State of New York applicable
to contracts entered into and to be performed solely within such State without
regard to choice of law considerations. The parties hereto hereby waive, to the
fullest extent by applicable law, any right to trial by jury with respect to any
action or proceeding arising out of or relating to this Agreement.
     (b) Any disputes with regard to this Agreement that is not resolved by
mutual agreement, other than as provided in Section 5(e) hereof, shall be
resolved by binding arbitration before the American Arbitration Association
(“AAA”) in New York City pursuant to the rules of AAA. The arbitration shall be
governed by the United States Arbitration Act, 9 U.S.C. §§1-16 and shall be
conducted in accordance with the rules and procedures of AAA. Any judgment upon
the reward rendered by the arbitrator may be entered in any court having
jurisdiction thereof. The arbitrator’s decision shall set forth a reasoned basis
for any award of damages or findings of liability. The arbitrator shall not have
the power to award damages in excess of actual compensatory damages and shall
not multiply actual damages or award punitive damages, and each party hereby
irrevocable waives any claim to such damages. The costs of AAA and the
arbitrator shall be borne by the Company. Each party shall bear its own costs
(including, without limitation, legal fees and fees of any experts) and
out-of-pocket expenses.

10



--------------------------------------------------------------------------------



 



     (c) all notices, demands or other communications to be given or delivered
under or by reason of the provisions of this Agreement will be in writing and
will be deemed to have been given when delivered personally, mailed by certified
or registered mail, return receipt requested and postage prepaid, or sent via a
nationally recognized overnight courier, or sent via facsimile to the recipient
with telephonic confirmation by the sending party. Such notices, demands and
other communications will be sent to the address indicated below:
If to the Executive:
Michael S. Lipscomb
23555 Euclid Avenue
Euclid, OH 44117
If to the Company:
Argo-Tech Corporation
c/o Vestar Capital Partners IV, L.P.
245 Park Avenue, 41st Floor
New York, New York 10167
Telecopy: (212) 808 4922
Attention: John Woodard
                   General Counsel
and
c/o Greenbriar Equity Group LLC
555 Theodore Fremd Avenue
Rye, New York 10580
Telecopy: (914) 925-9699
Attention: Reginald L. Jones
                   John Daileader
with a copies (which shall not constitute notice to the Company) to:
Kirkland & Ellis LLP
Citigroup Center
153 East 53rd Street
New York, NY 10022
Telecopy: (212) 446-4900
Attention: Michael Movsovich, Esq.
                   Christopher Neumann, Esq.

11



--------------------------------------------------------------------------------



 



or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.
     (d) Subject to the provisions of Section 4(c), there shall be no limitation
on the ability of the Company to terminate the Executive at any time with or
without Cause.
     (e) Whenever possible, each provision of this Agreement will be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or any other jurisdiction, but this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.
     (f) The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.
     (g) The Company may withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
     (h) The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.
     (i) From and after the Effective Date this Agreement shall supersede any
other employment agreement between the parties with respect to the subject
matter hereof.
* * * * * * * * *

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

                /s/ Michael S. Lipscomb           MICHAEL S. LIPSCOMB
 
       
 
            ARGO-TECH CORPORATION
 
       
 
  By:   /s/ Paul P. Keen 
 
       
 
  Title:   Vice President
 
       

13



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF RELEASE AGREEMENT
     In consideration of receipt of severance payments and benefits as set forth
in Section 4 of the Employment Agreement, dated as of October ___, 2005, by and
between Argo-Tech Corporation (the “Company”) and Michael S. Lipscomb (the
“Employment Agreement”), I, Michael S. Lipscomb, hereby release and discharge
the Company, and each of its employees, officers, directors, stockholders,
agents, subsidiaries and other affiliates from, and waive any and all claims,
demands, damages, causes of action or suits (collectively, “Claims”) of any kind
or nature whatsoever that I may have had or may now have against any of them
(including, without limitation, any Claims arising out of or related to my
employment with the Company or the termination thereof), whether arising under
contract, tort, statute or otherwise, and whether I know of the claim or not,
including, without limitation, Claims arising under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Equal Pay for Equal Work Act, and any other applicable
federal, state or local statutes, rules, codes, or ordinances. Notwithstanding
anything herein to the contrary this release does not cover (i) my rights to the
severance payments and benefits provided in Section 4 of the Employment
Agreement; (ii) my rights to any vested or accrued benefits or rights under the
applicable terms of Company plans, programs, or arrangements; (iii) any Claim by
me to enforce the rights arising under or preserved by the Employment Agreement
that survive expressly survive termination of my employment; (iv) any Claim by
me to enforce indemnification rights as provided in the Company’s articles of
incorporation; and (v) my rights in my capacity as an equity holder of V.G.A.T.
Investors, LLC and/or AT Holdings Corporation unless such right is terminated by
its terms due to the termination of my employment with the Company.
     I have not, and shall not hereafter, institute any lawsuit of any kind
whatsoever, or file any complaint or charge, against the Company or any of its
former or present employees, officers, directors, stockholders, agents,
subsidiaries, or affiliates, and any of their successors or assigns, under any
federal, state or local statute, rule, regulation or principle of common law
growing out of events released hereunder. I shall not seek employment or
reemployment with the Company. I acknowledge that I have had at least 21 days to
review and consider this release agreement before accepting it. I have been
advised to consult with an attorney before signing this release agreement.
     This release agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided therein or performance shall
be governed or interpreted according to the internal laws of the State of New
York applicable to contracts entered into and to be performed solely within such
State without regard to choice of law considerations. The parties hereto hereby
waive, to the fullest extent by applicable law, any right to trial by jury with
respect to any action or proceeding arising out of or relating to this
Agreement.

14



--------------------------------------------------------------------------------



 



                      Michael S. Lipscomb
 
       
 
       
 
  Dated:    
 
       

     Acknowledged and Agreed as of
     ____________, ___:
ARGO-TECH CORPORATION

       
By:
   
 
   
 
  Name:
Title:

15